DETAILED ACTION
	This Office Action is in response to an original application filed 07/06/2020.
	Claims 1-16 are pending
	Claims 1 and 9 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter Pan, U.S. Patent Application Publication No. 2010/0076995 A1, filed 11/06/2009, published 03/25/2010) in view of Zhu et al. (hereinafter Zhu, U.S. Patent Application Publication No. 2013/0290320 A1, filed 04/19/2013, published 10/31/2013).
Regarding independent claim 1, Pan teaches:
A method of managing attribute language by an information providing apparatus, the method comprising:
Note: The Examiner cannot find any exact definition of the phrases “attribute language” or “middle attribute keywords” in the Specification or the Drawings. Further, these phrases do not appear to be terms of art (based on a search of both patent and non-patent literature both current and prior art). Please provide a proper or more commonly used term(s) or description(s) for these phrases!

when an upper attribute keyword is selected, [the upper attribute keyword] based on a first upper attribute-middle attribute correlation corresponding to pairs of upper attribute keywords-middle attribute keywords (at least Abstract; p. 1, [0031]-[0034]; pp. 2-4, [0060]-[0098]; p. 5, [0118]-[0135]; Figures 1, 4, 5 [Wingdings font/0xE0] Pan teaches a method of displaying related keywords (interpreted as claimed middle attribute keywords) that are related to a primary keyword (interpreted as the claimed upper attribute keyword) entered by a user (e.g. selected) and a request for retrieving keywords related to the primary keyword. The related keywords (e.g., middle attribute keywords) are arranged in groups (e.g. sets) and a particular group or related keywords is selected according to the frequency at which the primary keyword (e.g., upper attribute keyword) is selected by the user. That is, there is a correlation between a selected primary keyword and the particular set of related keywords selected based on the frequency at which the primary keyword is selected by the user);
generating a middle attribute set including middle attribute keywords having the first upper attribute-middle attribute correlation higher than or equal to a reference value (at least Abstract; p. 1, [0031]-[0034]; pp. 2-4, [0060]-[0098]; p. 5, [0118]-[0135]; Figures 1, 4, 5 [Wingdings font/0xE0] Pan teaches generating groups (interpreted as middle attribute set(s)) of related keywords (e.g. middle attribute keywords) that correspond to a primary keyword (e.g., upper attribute keyword), where inclusion in a group or groups is determined based on a level of correlation between the primary keyword and the related keywords, where those related keywords that have a level of correlation greater than or equal to a threshold (interpreted as a reference value) are designated as “fixed keywords” and are always present and always displayed to the user in group(s), whereas those related keywords that have a level of correlation lower than a threshold are designated as “rotating keywords” and may be added into various groups of related keywords according to any arbitrary rule(s) (see p. 1, [0031]-[0034; p. 3, [0087]-[0093]; pp. 4-5, [0108]-[0117])).
providing an interface for adding [to] or deleting [from] a middle attribute keyword to or from the middle attribute set, along with the upper attribute keyword, and adding or deleting, according to a user’s input, a middle attribute keyword to or from the middle attribute set (at least Abstract; pp. 3-4, [0090]-[0100]; Figure 2 [Wingdings font/0xE0] Pan teaches at least the addition of both “fixed keywords” (e.g., a “fixed keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword) above or at a certain threshold (see pp. 3-4, [0090], [0092]-[0093]) and “rotating keywords” (a “rotating keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword, lower than the threshold) (see pp. 3-4, [0091]-[0093]). Pan further teaches a user interface (see Fig. 2, [0099]-[0100])).
Note: the term “object” does not appear to be specifically defined in either the Specification nor the Drawings. However, [0055], “interface for “object” recommendation, … interface for limited information such as “object” retrieval and searching…”, [0067], “…storage 240 or controller 250 is implemented as a single “object”; [0090], “…the user 400 desires to receive information about an “object” in a specific field of interest in which he or she is interested in”, etc. So it appears that the “object” is most likely what the user is searching for, the results of a search?

Pan fails to explicitly teach:
calculating a first upper attribute keyword-object correlation corresponding to a pair of the selected upper attribute keyword and an object selected based on a first middle attribute keyword-object correlation; and providing the object corresponding to the first upper attribute keyword-object correlation to the interface.
However, Zhu teaches:
calculating a first upper attribute keyword-object correlation corresponding to a pair of the selected upper attribute keyword and an object selected based on a first middle attribute keyword-object correlation (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)); and
providing the object corresponding to the first upper attribute keyword-object correlation to the interface (at least p. 2, [0017], [0021]; p. 3, [0029], [0032]; Figures 1-2 [Wingdings font/0xE0] Zhu teaches that a set of product information (e.g. object) is presented to search users as part of search results if the product title of the set of product information matched the submitted search query)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by presenting only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.












Regarding dependent claim 2, Pan fails to explicitly teach:
Note: the phrase “an attribute set” appears to lack antecedent basis as it is unknown whether it is an “upper attribute set” or “middle attribute set”. Please correct as needed!

providing an interface including an attribute set, and receiving an input of a second upper attribute-middle attribute correlation for each middle attribute keyword selected through the interface; and correcting the first upper attribute-middle attribute correlation by reflecting the second upper attribute-middle attribute correlation.
However, Zhu teaches:
providing an interface including an attribute set, and receiving an input of a second upper attribute-middle attribute correlation for each middle attribute keyword selected through the interface; and correcting the first upper attribute-middle attribute correlation by reflecting the second upper attribute-middle attribute correlation (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by presenting only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Regarding dependent claim 3, Pan fails to explicitly teach:
Note: the term “indicate[ing]” is only found in the Specification at p. 3, [0008]; and p. 5, [0017]. Both of these paragraphs are only describing embodiments of the invention. The claim appears to be describing some method of differentiating some middle attribute keywords, from other attribute keywords in a set of middle attribute keywords. Notably, this may be accomplished by distinguishing only one of the two subsets. Please clarify.

indicating the middle attribute keywords of the middle attribute set to be distinguished from other middle attribute keywords; and indicating middle attribute keywords other than the middle attribute set to be distinguished from one another according to a range to which average similarities with the middle attribute keywords of the middle attribute set belong.
However, Zhu teaches:
indicating the middle attribute keywords of the middle attribute set to be distinguished from other middle attribute keywords; and indicating middle attribute keywords other than the middle attribute set to be distinguished from one another according to a range to which average similarities with the middle attribute keywords of the middle attribute set belong (at least Abstract; pp. 3-4, [0026], [0033]; p. 5, [0046]-[0047], [0060]; p. 6, [0069], [0071]; p. 7, [0079]; Figures 2, 5-7 [Wingdings font/0xE0] Zhu teaches that candidate keywords may be sorted and ranked according to their respective text-based correlation values to the parsed elements and only a preset number of candidate keywords are ranked at the top of the sorted list may be selected to serve as the candidate keywords relevant to the title (p. 3, [0026]). Further, this also provided a mechanism for distinguishing (indicating) highly ranked candidate keywords from other keywords that are not as highly ranked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by presenting (indicating) only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Regarding dependent claim 4, Pan fails to explicitly teach:
receiving the input of the second upper attribute-middle attribute correlation includes: receiving an input of a change in arrangement order of the middle attribute keywords included in the middle attribute set through the interface; and changing the second upper attribute-middle attribute correlation with a predetermined correlation corresponding to the arrangement order.
However, Zhu teaches:
receiving the input of the second upper attribute-middle attribute correlation includes: receiving an input of a change in arrangement order of the middle attribute keywords included in the middle attribute set through the interface; and changing the second upper attribute-middle attribute correlation with a predetermined correlation corresponding to the arrangement order (at least Abstract; pp. 3-4, [0026], [0033]; p. 5, [0046]-[0047], [0060]; p. 6, [0069], [0071]; p. 7, [0079]; Figures 2, 5-7 [Wingdings font/0xE0] Zhu teaches that candidate keywords may be sorted and ranked (change in arrangement order) according to their respective text-based correlation values to the parsed elements and only a preset number of candidate keywords are ranked at the top of the sorted list may be selected to serve as the candidate keywords relevant to the title (p. 3, [0026]). Further, this also provided a mechanism for distinguishing (indicating) highly ranked candidate keywords from other keywords that are not as highly ranked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by presenting (indicating) only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Regarding dependent claim 5, Pan fails to explicitly teach:
before generating the middle attribute set, generating an upper attribute filter including a plurality of preset upper attribute keywords; and providing an interface including the upper attribute filter and receiving a selection of an arbitrary upper attribute keyword through the interface.
However, Zhu teaches:
before generating the middle attribute set, generating an upper attribute filter including a plurality of preset upper attribute keywords; and providing an interface including the upper attribute filter and receiving a selection of an arbitrary upper attribute keyword through the interface (at least p. 6, [0070]-[0078]; Figure 7 [Wingdings font/0xE0] Zhu provides a method by which cleaning, filtering, modification, and/or merging may be performed on selected keywords before they are added to the query library).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by filtering only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Regarding dependent claim 6, Pan fails to explicitly teach:
before generating the upper attribute filter, providing an interface including a plurality of preset items of interest, and receiving a selection of an arbitrary item of interest through the interface; and resetting, as the upper attribute keyword, the upper attribute keyword correlated with the item of interest.
However, Zhu teaches:
before generating the upper attribute filter, providing an interface including a plurality of preset items of interest, and receiving a selection of an arbitrary item of interest through the interface; and resetting, as the upper attribute keyword, the upper attribute keyword correlated with the item of interest (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2, e.g., items of interest) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by selecting only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.










Regarding dependent claim 7, Pan fails to explicitly teach:
Note: The Examiner cannot find any exact definition of the phrase “lower attribute keywords” (disregarding the listed embodiments (e.g. pp. 1-6, [0006]-[0022]) in the Specification or the Drawings. Further, this phrase does not appear to be a term of art (based on a search of both patent and non-patent literature both current and prior art). Please provide a proper or more commonly used term(s) or description(s) for this phrase!

before generating the middle attribute set, storing the first middle attribute keyword-object correlation based on a first middle attribute-lower attribute correlation corresponding to pairs of middle attribute keywords and lower attribute keywords and a first lower attribute-object correlation corresponding to pairs of lower attribute keywords and objects.
However, Zhu teaches:
before generating the middle attribute set, storing the first middle attribute keyword-object correlation based on a first middle attribute-lower attribute correlation corresponding to pairs of middle attribute keywords and lower attribute keywords and a first lower attribute-object correlation corresponding to pairs of lower attribute keywords and objects (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by selecting only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Regarding dependent claim 8, Pan fails to explicitly teach:
calculating the first upper attribute keyword-object correlation corresponding to the pairs of the upper attribute keywords and the objects includes calculating the first upper attribute keyword-object correlation corresponding to the pairs of the upper attribute keywords and the objects by multiplying the first upper attribute-middle attribute correlation by the first middle attribute keyword-object correlation.
However, Zhu teaches:
calculating the first upper attribute keyword-object correlation corresponding to the pairs of the upper attribute keywords and the objects includes calculating the first upper attribute keyword-object correlation corresponding to the pairs of the upper attribute keywords and the objects by multiplying the first upper attribute-middle attribute correlation by the first middle attribute keyword-object correlation (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhu with those of Pan as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Zhu combined with Pan provides Pan with additional methods for refining a set of keywords presented to the user for searching products/items/objects by selecting only those keywords that best correlate to the products/items/objects to be searched allowing the user to better find what they are looking for when conducting a search and viewing search results.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Pan.
Regarding independent claim 9, Zhu teaches:
An information providing apparatus, comprising:
a storage configured to store a first upper attribute-middle attribute correlation corresponding to pairs of upper attribute keywords and middle attribute keywords and a first middle attribute keyword-object correlation corresponding to pairs of middle attribute keywords and objects (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (a.k.a. data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).
Zhu fails to explicitly teach:
a controller configured to generate a middle attribute set including middle attribute keywords having the first upper attribute-middle attribute correlation higher than or equal to a reference value based on the first upper attribute-middle attribute correlation and
to provide an interface for adding or deleting a middle attribute keyword to or from the middle attribute set, along with the upper attribute keyword; and
a communication unit configured to receive addition/delete of the middle attribute keyword to or from the middle attribute set by a user’s input through the interface, wherein the controller calculates a first upper attribute keyword-object correlation corresponding to a pair of the selected upper attribute keyword and an object selected based on a first middle attribute keyword-object correlation and provides the object corresponding to the first upper attribute keyword-object correlation to the interface.
However, Pan teaches:
a controller configured to generate a middle attribute set including middle attribute keywords having the first upper attribute-middle attribute correlation higher than or equal to a reference value based on the first upper attribute-middle attribute correlation (at least Abstract; p. 1, [0031]-[0034]; pp. 2-4, [0060]-[0098]; p. 5, [0118]-[0135]; Figures 1, 4, 5 [Wingdings font/0xE0] Pan teaches generating groups (interpreted as middle attribute set(s)) of related keywords (e.g. middle attribute keywords) that correspond to a primary keyword (e.g., upper attribute keyword), where inclusion in a group or groups is determined based on a level of correlation between the primary keyword and the related keywords, where those related keywords that have a level of correlation greater than or equal to a threshold (interpreted as a reference value) are designated as “fixed keywords” and are always present and always displayed to the user in group(s), whereas those related keywords that have a level of correlation lower than a threshold are designated as “rotating keywords” and may be added into various groups of related keywords according to any arbitrary rule(s) (see p. 1, [0031]-[0034; p. 3, [0087]-[0093]; pp. 4-5, [0108]-[0117])) and
to provide an interface for adding or deleting a middle attribute keyword to or from the middle attribute set, along with the upper attribute keyword (at least Abstract; pp. 3-4, [0090]-[0100]; Figure 2 [Wingdings font/0xE0] Pan teaches at least the addition of both “fixed keywords” (e.g., a “fixed keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword) above or at a certain threshold (see pp. 3-4, [0090], [0092]-[0093]) and “rotating keywords” (a “rotating keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword, lower than the threshold) (see pp. 3-4, [0091]-[0093]). According to Pan, “fixed keywords” are always included (e.g., added) into groups, whereas “rotating keywords” may be included (e.g., added) to groups. Pan further teaches a user interface (see Fig. 2, [0099]-[0100]));
a communication unit configured to receive addition/delete of the middle attribute keyword to or from the middle attribute set by a user’s input through the interface, wherein the controller calculates a first upper attribute keyword-object correlation corresponding to a pair of the selected upper attribute keyword and an object selected based on a first middle attribute keyword-object correlation and provides the object corresponding to the first upper attribute keyword-object correlation to the interface (at least Abstract; pp. 3-4, [0090]-[0100]; Figure 2 [Wingdings font/0xE0] Pan teaches at least the addition of both “fixed keywords” (e.g., a “fixed keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword) above or at a certain threshold (see pp. 3-4, [0090], [0092]-[0093]) and “rotating keywords” (a “rotating keyword” is defined as a related keyword (e.g. middle attribute keyword) having a level of correlation (with the primary keyword, e.g. upper attribute keyword, lower than the threshold) (see pp. 3-4, [0091]-[0093]). According to Pan, “fixed keywords” are always included (e.g., added) into groups, whereas “rotating keywords” may be included (e.g., added) to groups. Pan further teaches a user interface (see Fig. 2, [0099]-[0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Pan with those of Zhu as both inventions are concerned with the selection of keywords to aid in the search of products/items/objects via a search engine. Pan combined with Zhu provides Zhu with methods for generating and maintaining sets of keywords (e.g. middle attribute keywords, related keywords) that are related to another keyword (e.g. upper attribute keyword, primary keyword) used to enhance the chances of a user finding what they are looking for when conducting a search for information.

Regarding dependent claim 10, Zhu teaches:
Note: the phrase “an attribute set” appears to lack antecedent basis as it is unknown whether the phrase refers to an “upper attribute set” or “middle attribute set”. Please correct as needed!

provides an interface including an attribute set, receives an input of a second upper attribute-middle attribute correlation for each middle attribute keyword selected through the interface and corrects the first upper attribute-middle attribute correlation by reflecting the second upper attribute-middle attribute correlation (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).
Regarding dependent claim 11, Zhu teaches:
Note: the term “indicate[ing]” is only found in the Specification at p. 3, [0008]; and p. 5, [0017]. Both of these paragraphs are only describing embodiments of the invention. The claim appears to be describing some method of differentiating some middle attribute keywords, from other attribute keywords in a set of middle attribute keywords. Notably, this may be accomplished by distinguishing only one of the two subsets. Please clarify as needed!

the interface indicates the middle attribute keywords of the middle attribute set to be distinguished from other middle attribute keywords, and indicates middle attribute keywords other than the middle attribute set to be distinguished from one another according to a range to which average similarities with the middle attribute keywords of the middle attribute set belong (at least Abstract; pp. 3-4, [0026], [0033]; p. 5, [0046]-[0047], [0060]; p. 6, [0069], [0071]; p. 7, [0079]; Figures 2, 5-7 [Wingdings font/0xE0] Zhu teaches that candidate keywords may be sorted and ranked according to their respective text-based correlation values to the parsed elements and only a preset number of candidate keywords are ranked at the top of the sorted list may be selected to serve as the candidate keywords relevant to the title (p. 3, [0026]). Further, this also provided a mechanism for distinguishing (indicating) highly ranked candidate keywords from other keywords that are not as highly ranked).

Regarding dependent claim 12, Zhu teaches:
the communication unit receives an input of a change in arrangement order of the middle attribute keywords included in the middle attribute set through the interface, and the controller changes the second upper attribute-middle attribute correlation with a predetermined correlation corresponding to the arrangement order (at least Abstract; pp. 3-4, [0026], [0033]; p. 5, [0046]-[0047], [0060]; p. 6, [0069], [0071]; p. 7, [0079]; Figures 2, 5-7 [Wingdings font/0xE0] Zhu teaches that candidate keywords may be sorted and ranked (interpreted as an example of a change in arrangement order) according to their respective text-based correlation values to the parsed elements and only a preset number of candidate keywords are ranked at the top of the sorted list may be selected to serve as the candidate keywords relevant to the title (p. 3, [0026]). Further, this also provided a mechanism for distinguishing (indicating) highly ranked candidate keywords from other keywords that are not as highly ranked).

Regarding dependent claim 13, Zhu teaches:
the controller generates an upper attribute filter including a plurality of preset upper attribute keywords and provides an interface including the upper attribute filter, and the communication unit receives an input of an arbitrary upper attribute keyword through the interface (at least p. 6, [0070]-[0078]; Figure 7 [Wingdings font/0xE0] Zhu provides a method by which cleaning, filtering, modification, and/or merging may be performed on selected keywords before they are added to the query library).

Regarding dependent claim 14, Zhu teaches:
the controller provides an interface including a plurality of preset items of interest, and resets, as the upper attribute keyword, the upper attribute keyword correlated with the item of interest input through the interface (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2, e.g., items of interest) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).

Regarding dependent claim 15, Zhu teaches:
Note: The Examiner cannot find any exact definition of the phrase “lower attribute keywords” (disregarding the listed embodiments (e.g. pp. 1-6, [0006]-[0022]) in the Specification or the Drawings. Further, this phrase does not appear to be a term of art (based on a search of both patent and non-patent literature both current and prior art). Please provide a proper or more commonly used term(s) or description(s) for this phrase!

the controller calculates the first middle attribute keyword-object correlation based on a first middle attribute-lower attribute correlation corresponding to pairs of middle attribute keywords and lower attribute keywords and a first lower attribute-object correlation corresponding to pairs of lower attribute keywords and objects (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).






Regarding dependent claim 16, Zhu teaches:
the controller calculates the first upper attribute keyword-object correlation corresponding to the pairs of the upper attribute keywords and the objects by multiplying the first upper attribute-middle attribute correlation by the first middle attribute keyword-object correlation (at least Abstract; pp. 2-5, [0020]-[0047]; pp. 5-6, [0055]-[0063]; Figures 2-5 [Wingdings font/0xE0] Zhu teaches a method for recommending keywords to be used to search for products (e.g. objects) (aka data objects, see p. 1, [0016]) where the recommended keywords (e.g. upper attribute keywords) are those that are best correlated with products (e.g. objects); the recommended keywords derived from terms that map parsed elements in the titles of products (see Fig. 2) to mappings of the parsed data to corresponding keywords stored in a query library (see pp. 2-5, [0025]-[0047]; Figs. 2-3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
07/13/2022

/JUSTIN S LEE/Primary Examiner, Art Unit 2177